                UNITED STATES COURT OF INTERNATIONAL TRADE

  BORUSAN MANNESMANN BORU SANAYI
  VE TICARET A.Ş.,

                         Plaintiff,

  AMERICAN CAST IRON PIPE COMPANY,
  et al.,                                                 Before: Jane A. Restani, Judge

                         Consolidated Plaintiffs,
                                                          Consol. Court No. 19-00056

                 .v.

  UNITED STATES,

                         Defendant,

  AMERICAN CAST IRON PIPE COMPANY,
  et al.,


                         Defendant-Intervenors, and

  BORUSAN MANNESMANN BORU SANAYI
  VE TICARET A.Ş.,

                         Consolidated Defendant-
                         Intervenor.
                                            ORDER

       Having received the mandate of the Court of Appeals in this matter, the matter is

remanded to the United States Department of Commerce to address any issues remaining from

the prior remand that are no longer moot.

       Remand results are due within 45 days. Any objections may be filed 20 days thereafter

and any responses to the objections 15 days thereafter.

                                      By:    /s/ Jane A. Restani
                                            Jane A. Restani
   Dated: August 26, 2021
